NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 14a0501n.06

                                            No. 13-4266                                    FILED
                                                                                      Jul 09, 2014
                           UNITED STATES COURT OF APPEALS                        DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


JOYCE ANN NIXON,                               )
                                               )
         Plaintiff-Appellant,                  )
                                               )
v.                                             )      ON APPEAL FROM THE UNITED
                                               )      STATES DISTRICT COURT FOR THE
PATRICK R. DONAHOE,                            )      SOUTHERN DISTRICT OF OHIO
UNITED STATES POSTMASTER                       )
GENERAL,                                       )
                                               )
         Defendant-Appellee.                   )


BEFORE:           MOORE and McKEAGUE, Circuit Judges; STAFFORD, District Judge.*

         PER CURIAM.

         Joyce Ann Nixon appeals from the district court's entry of summary judgment in favor of

Patrick R. Donahoe, the United States Postmaster General, on Nixon's claims of employment

discrimination based on gender and retaliation. We review a district court's grant of summary

judgment de novo. Gecewicz v. Henry Ford Macomb Hosp. Corp., 683 F.3d 316, 321 (6th Cir.

2012).

         After carefully reviewing the magistrate judge's report and recommendation, the district

court's opinion adopting—and overruling Nixon's objections to—the report and recommendation,

the arguments of the parties on appeal, and the record in light of the parties' appellate briefing, we



              *
              The Honorable William H. Stafford, Jr., Senior United States District Judge
     for the Northern District of Florida, sitting by designation.
are satisfied that the district court properly granted summary judgment in favor of the Postmaster

General. Finding no reason to enter a duplicative opinion here, we AFFIRM the district court's

grant of summary judgment.